DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Response to Amendment
With regards to the amendment filed on 05/07/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-22 are pending.  Claims 16-20 remain withdrawn from consideration pursuant a previous restriction requirement.
Response to Arguments
Applicant's arguments filed 05/07/2021 do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10, 11, 14, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 8,873,906 to Tokushima et al. (hereinafter “Tokushima”) in view of Patent No. 8,948,555 to Roth et al. (“Roth”).  Tokushima and Roth were both applied in a prior Office action. 
In re claim 1, Tokushima discloses an optical conversion element capable of wavelength division multiplexing, see Figs. 1-5, comprising: 
a first waveguide core (6) defining a first propagation axis and capable of guiding light of a first wavelength and light of a second wavelength; wherein the first waveguide core (6) has a slab portion (4) and a rib portion (5); and 
a second waveguide core (3) defining a second propagation axis and configured to guide the light of the second wavelength, 
wherein the first waveguide core (6) and second waveguide core (3) are configured relative to each other to adiabatically couple the light of the second wavelength between the first and second waveguide cores (6, 3) wherein the second waveguide core (3) is at least partially embedded under the rib portion (5) of first waveguide; 
wherein the second waveguide core (3) is at least partially outside the rib portion (5) (as seen in Figs. 2B-2D); 
wherein the second waveguide core (3) is embedded within the slab portion (4) of the first waveguide (6).  See columns 8-11 of Tokushima for further details. 

Thus, Tokushima only differs from claim 1 in that he does not teach a first portion of the second propagation axis for which the first waveguide core (6) and second waveguide core (3) are overlapping is oriented at a non-zero angle relative to the first propagation axis.  Roth, on the other hand, discloses a first waveguide core (102/511) defining a first propagation axis and capable of guiding light of a first wavelength and light of a second wavelength; and a second See col. 2, lines 21-63 and col. 4, lines 21-60 of Roth.  The optical coupling technique taught by Roth was advantageous because it allowed light to be passively transmitted between the waveguide segments via mode hybridization and an efficient power transfer was not limited by the size of the mode to be transferred.  See col. 2, lines 27-42 of Roth. In order to use mode hybridization and/or remove limits imposed by the size of the optical mode, a first portion of the second propagation axis for which the first waveguide core (6) and second waveguide core (3) of Tokushima are overlapping would have been oriented at a non-zero angle relative to the first propagation axis, using the teachings of Roth, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Tokushima combined with Roth.

In re claim 2, as seen in Figs. 1-2 of Tokushima, a cross-section of the second waveguide core (3) expands along the second propagation axis and a cross-section of the ridge (5) of the first waveguide core (6) shrinks along the first propagation axis.

In re claim 3, as seen in Figs. 1 of Tokushima, a cross-sectional area of the first waveguide core (6) is larger than a cross-sectional area of the second waveguide core (3).

In re claim 4, the second waveguide core (3) of Tokushima is at least partially embedded within the slab portion (4) of the first waveguide core (6).

In re claim 5, as seen in FIG. 5 of Roth, a second portion of the second propagation axis for which the first waveguide core (511) and second waveguide core (521) are overlapping is parallel to the first propagation axis.  The first and second waveguide cores (6, 3) of Tokushima would have been overlapped in the same manner taught by Roth for the same reasons mentioned with respect to claim 1, thereby also obtaining the invention specified by claim 5. 

In re claim 6, as seen in FIG. 1A and FIG. 5 of Roth, the second waveguide core (104/521) crosses the first waveguide core (102/511).  The first and second waveguide cores (6, 3) of Tokushima would have been crossed in the same manner taught by Roth for the same reasons mentioned with respect to claim 1, thereby also obtaining the invention specified by claim 6. 

In re claim 7, as seen in FIGS. 1A and FIG. 5 of Roth, a first end and a second end of the second waveguide core (104/521) are each disposed outside of the first waveguide core (102/511).  The first and second waveguide cores (6, 3) of Tokushima would have disposed in the same manner taught by Roth for the same reasons mentioned with respect to claim 1, thereby also obtaining the invention specified by claim 7.

In re claim 8, as seen in Figs. 1-2 of Tokushima, a first end of the second waveguide core (3) is disposed within the first waveguide core (6).

In re claim 10, as seen in Fig. 1 of Tokushima, an entirety of the second waveguide core (3) is positioned to a lower side of the first waveguide core (6).

In re claim 11, as seen in FIG. 5 of Roth, a third waveguide (522/523/524) is positioned at a level below a level of the first waveguide (511) and a level of the second waveguide (521).  Tokushima would have also been provided with a third waveguide as taught by Roth in order to optically couple multiple pairs of waveguides, thereby also obtaining the invention specified by claim 11. 

In re claim 14, the particular limitations are mentioned in col. 9, lines 13-24 of Tokushima.

In re claim 21, as see in Fig. 1 of Tokushima, a width of the cross section of the rib portion (5) of the first waveguide core (6) is less than a width the cross section of the slab portion (4) of the first waveguide core (6).

In re claim 22, as seen in FIGS. 1A-1B of Roth, at least a portion the second waveguide core (104) of Roth is not under the first waveguide (102).  The first and second waveguide cores (6, 3) of Tokushima would have disposed in the same manner taught by Roth for the same reasons mentioned with respect to claim 1, thereby also obtaining the invention specified by claim 22.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima in view of Roth as applied to claim 8 above, and further in view of Patent Pub. No. US 2008/0267564 A1 to Han et al. (hereinafter “Han”).  Han was also applied in a prior Office action.
In re claim 9, Tokushima in view of Roth only differs in that Tokushima does not teach a second end of his second waveguide core (3) is disposed outside of the first waveguide core (6).  Han, on the other hand, teaches a first end of a second waveguide core (110) is disposed within a first waveguide core (100) and a second end of the second waveguide core (110) is disposed outside of the first waveguide core (100).  See FIGS. 2a-2b of Han. In order to provide “bi-direction transmission of optical signals having different wavelength ranges”, the second end of the second waveguide core (3) of Tokushima in view of Roth would have been disposed outside of the first waveguide core (6) of Tokushima, as taught by Han, thereby obtaining the invention specified by claim 9.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 9 in view of Tokushima combined with Roth, and further in view of Han.

Claims 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokushima in view of Roth as applied to claim 11 or 14 above, and further in view of Patent Pub. No. US 2004/0264905 A1 to Blauvelt et al. (hereinafter “Blauvelt”).  Blauvelt was also applied in a prior Office action.
In re claim 12, Tokushima in view of Roth only differs in that neither teaches a silicon oxide layer positioned between the first waveguide and the third waveguide.  Blauvelt, on the other hand, teaches a silica layer (820b) positioned between a first waveguide (812) and a third waveguide (811). See paragraphs [0035]-[0036] of Blauvelt. The silica layer (820b) of Blauvelt would have been combined with Tokushima in view of Roth in order to optically couple a third waveguide vertically with respect to the first and second waveguides of Tokushima, thereby 

In re claim 13, the second waveguide (813) of Blauvelt is in physical contact with the silica layer (820b) as seen in FIG. 8A of Blauvelt.  This same configuration would have also been applied to Tokushima in view of Roth for the same reason(s) mentioned with respect to claim 12.

In re claim 15, Tokushima in view of Roth only differs in that Tokushima does not teach his waveguide core (6) comprises silicon oxide and his second waveguide core (3) comprises silicon nitride.  Blauvelt, on the other hand, teaches a first waveguide core (812) comprises silica and a second waveguide core (813) comprises silicon nitride.  See paragraph [0035] of Blauvelt II.  These same waveguide core materials of Blauvelt would have been used as the waveguide core materials of Tokushima in view of Roth in order to provide the high-index/low-index contrast configuration taught by Blauvelt and/or in order to provide substantially adiabatic transitions between two distinct waveguide types, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Tokushima combined with Roth, and further in view of Blauvelt.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
May 22, 2021